Citation Nr: 0323159	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-02 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of dependency 
and indemnity compensation (DIC) benefits, prior to July 18, 
1995.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1957, and had essentially continuous active service from 
September 1957 to November 1964.  He died in November 1986.  
The appellant is his widow.

By rating action dated in June 1999, the Regional Office (RO) 
granted the appellant's claim for service connection for the 
cause of the veteran's death.  There is no indication in the 
rating decision what effective date was assigned for the 
award of DIC benefits.  The record discloses that July 18, 
1995, was assigned as the effective date of the award.  The 
appellant disagreed with the effective date of the award in a 
statement received in October 2000.


FINDINGS OF FACT

1.  The appellant submitted a claim for death benefits in 
January 1987 and noted that she was not claiming that the 
veteran's death was due to service.

2.  The appellant's initial claim for service connection for 
the cause of the veteran's death was received on July 18, 
1995.

3.  The appellant's award of DIC benefits was effective July 
18, 1995.


CONCLUSION OF LAW

An effective date for an award of DIC benefits prior to July 
18, 1995 is not warranted.  38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background 

Department of Veterans Affairs (VA) Form 21-534, Application 
for DIC or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable) was received in January 1987.  In response to a 
question asking whether she was claiming that the cause of 
the veteran's death was due to service, the appellant 
responded "no."  This claim was signed by the appellant.  
The following statement was printed above the appellant's 
signature:  "I certify that the foregoing statements are 
true and correct to the best of my knowledge and belief."  

On January 12, 1987, the RO wrote the appellant a letter 
offering assistance to the surviving spouse in applying for 
the benefits to which she might be entitled.  It was noted 
that the benefits were explained in the enclosed application 
form.  

By letter dated in March 1987, the appellant was informed 
that her claim for death pension had been approved, and that 
she would receive payments as noted.  The letter also stated 
"[t]he veteran's death was not related to a service-
connected disease or injury."

The appellant submitted VA Form 21-534 on July 18, 1995.  She 
stated that she was claiming that the veteran's death was due 
to service.

By rating decision dated in June 1999, the RO granted service 
connection for the cause of the veteran's death.  This award 
was effective July 18, 1995.

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or DIC based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

The effective date of an award of death benefits for a 
service-connected death after separation from service shall 
be the first day of the month in which the veteran's death 
occurred if claim is received within 1 year after the date of 
death; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(2).

It is not disputed that the appellant submitted a claim for 
death benefits in January 1987, shortly after the veteran's 
death.  Initially, the Board points out that this application 
specifically stated that the appellant was not alleging that 
the veteran's death was due to service.  The appellant has 
argued that the claim form was completed by a service 
officer.  Even if true, the fact remains that the appellant 
signed the application and, accordingly, must be held 
responsible for the information contained on the form.  She 
also claims that she was never informed of a denial of her 
claim for DIC.  The Board concedes that a claim for service 
connection for the cause of the veteran's death was not 
adjudicated by the RO in 1987.  This was because, as noted 
above, the appellant had not submitted such a claim.  While 
she alleges that her arguments never changed, that is, that 
she has always asserted that the veteran's death was related 
to service, she did not so indicate on her application filed 
in 1987.  The appellant's attorney maintains that the RO was 
bound to consider the application filed in January 1987 to be 
a claim for the cause of the veteran's death.  The mere fact 
that the heading listed on the form reflects the form may be 
used to claim both service connection for the cause of the 
veteran's death and entitlement to death pension benefits, 
does not overrule the express intent of the applicant, noted 
on the form, to specifically exclude a claim that the 
veteran's death was related to service.  Thus, the RO was 
under no obligation to adjudicate a claim that was not raised 
and indeed, specifically excluded.  In fact, under those 
circumstances, it would have been inappropriate to do so.  
Therefore, the Board concludes that there is no basis for an 
effective date for an award of DIC prior to July l8, 1995, 
the date of receipt of the appellant's first claim in which 
she asserted that the veteran's death was related to service.  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, there is no basis for an effective date prior to 
the date of her claim.


ORDER

An effective date for an award of DIC prior to July 18, 1995 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

